

115 HR 252 IH: Comprehensive Homes for Heroes Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I115th CONGRESS1st SessionH. R. 252IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide housing assistance for very low-income veterans.
	
 1.Short titleThis Act may be cited as the Comprehensive Homes for Heroes Act of 2017. 2.Supportive housing for very low-income veteran families (a)PurposeThe purposes of this section are—
 (1)to expand the supply of permanent housing for very low-income veteran families; and (2)to provide supportive services through such housing to support the needs of such veteran families.
				(b)Authority
 (1)In generalThe Secretary of Housing and Urban Development shall, to the extent amounts are made available for assistance under this section and the Secretary receives approvable applications for such assistance, provide assistance to private nonprofit organizations and consumer cooperatives to expand the supply of supportive housing for very low-income veteran families.
 (2)Nature of assistanceThe assistance provided under paragraph (1)— (A)shall be available for use to plan for and finance the acquisition, construction, reconstruction, or moderate or substantial rehabilitation of a structure or a portion of a structure to be used as supportive housing for very low-income veteran families in accordance with this section; and
 (B)may also cover the cost of real property acquisition, site improvement, conversion, demolition, relocation, and other expenses that the Secretary determines are necessary to expand the supply of supportive housing for very low-income veteran families.
 (3)ConsultationIn meeting the requirement of paragraph (1), the Secretary shall consult with— (A)the Secretary of Veterans Affairs; and
 (B)the Special Assistant for Veterans Affairs, as such Special Assistant was established under section 4(h) of the Department of Housing and Urban Development Act.
 (c)Forms of assistanceAssistance under this section shall be made available in the following forms: (1)Planning grantsAssistance may be provided as a grant for costs of planning a project to be used as supportive housing for very low-income veteran families.
 (2)Capital advancesAssistance may be provided as a capital advance under this paragraph for a project, such advance shall—
 (A)bear no interest; (B)not be required to be repaid so long as the housing remains available for occupancy by very low-income veteran families in accordance with this section; and
 (C)be in an amount calculated in accordance with the development cost limitation established pursuant to subsection (i).
 (3)Project rental assistanceAssistance may be provided as project rental assistance, under an annual contract that— (A)obligates the Secretary to make monthly payments to cover any part of the costs attributed to units occupied (or, as approved by the Secretary, held for occupancy) by very low-income veteran families that is not met from project income;
 (B)provides for the project not more than the sum of the initial annual project rentals for all units so occupied and any initial utility allowances for such units, as approved by the Secretary;
 (C)provides that any contract amounts not used by a project in any year shall remain available to the project until the expiration of the contract;
 (D)provides that upon the expiration of each contract term, the Secretary shall adjust the annual contract amount to provide for reasonable project costs, and any increases, including adequate reserves, supportive services, and service coordinators, except that any contract amounts not used by a project during a contract term shall not be available for such adjustments upon renewal; and
 (E)provides that in the event of emergency situations that are outside the control of the owner, the Secretary shall increase the annual contract amount, subject to reasonable review and limitations as the Secretary shall provide.
 (d)Tenant rent contributionA very low-income veteran family shall pay as rent for a dwelling unit assisted under this section the highest of the following amounts, rounded to the nearest dollar:
 (1)Thirty percent of the veteran family's adjusted monthly income. (2)Ten percent of the veteran family's monthly income.
 (3)If the veteran family is receiving payments for welfare assistance from a public agency and a part of such payments, adjusted in accordance with the veteran family's actual housing costs, is specifically designated by such agency to meet the veteran family's housing costs, the portion of such payments which is so designated.
				(e)Term of commitment
 (1)Use limitationsAll units in housing assisted under this section shall be made available for occupancy by very low-income veteran families for not less than 15 years.
				(2)Contract terms for project rental assistance
 (A)Initial termThe initial term of a contract entered into under subsection (c)(3) shall be 60 months. (B)ExtensionThe Secretary shall, subject only to the availability of amounts provided in appropriation Acts, renew the contract entered into under subsection (c)(3) for 10 consecutive 1-year terms, the first such term beginning upon the expiration of such 60-month period.
 (C)Authority of Secretary to make early commitmentsIn order to facilitate the orderly extension of expiring contracts, the Secretary may make commitments to extend expiring contracts during the year prior to the date of expiration.
					(f)Applications
 (1)In generalAmounts made available under this section shall be allocated by the Secretary among approvable applications submitted by private nonprofit organizations and consumer cooperatives.
				(2)Content of application
 (A)In generalApplications for assistance under this section shall be submitted by an applicant in such form and in accordance with such procedures as the Secretary shall establish.
 (B)Required contentApplications for assistance under this section shall contain— (i)a description of the proposed housing;
 (ii)a description of the assistance the applicant seeks under this section; (iii)a description of—
 (I)the supportive services to be provided to the persons occupying such housing; (II)the manner in which such services will be provided to such persons, including, in the case of frail elderly persons (as such term is defined in section 202 of the Housing Act of 1959 (12 U.S.C. 1701q)), evidence of such residential supervision as the Secretary determines is necessary to facilitate the adequate provision of such services; and
 (III)the public or private sources of assistance that can reasonably be expected to fund or provide such services;
 (iv)a certification from the public official responsible for submitting a housing strategy for the jurisdiction to be served in accordance with section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) that the proposed project is consistent with the approved housing strategy; and
 (v)such other information or certifications that the Secretary determines to be necessary or appropriate to achieve the purposes of this section.
 (3)RejectionThe Secretary shall not reject any application for assistance under this section on technical grounds without giving notice of that rejection and the basis therefore to the applicant.
				(g)Initial selection criteria and processing
 (1)Selection criteriaThe Secretary shall establish selection criteria for assistance under this section, which shall include—
 (A)criteria based upon— (i)the ability of the applicant to develop and operate the proposed housing;
 (ii)the need for supportive housing for very low-income veteran families in the area to be served; (iii)the extent to which the proposed size and unit mix of the housing will enable the applicant to manage and operate the housing efficiently and ensure that the provision of supportive services will be accomplished in an economical fashion;
 (iv)the extent to which the proposed design of the housing will meet the service-connected disability needs of very low-income veteran families;
 (v)the extent to which the applicant has demonstrated that the supportive services identified pursuant to subsection (f)(2)(B)(iii) will be provided on a consistent, long-term basis;
 (vi)the extent to which the proposed design of the housing will accommodate the provision of supportive services that are expected to be needed, either initially or over the useful life of the housing, by the very low-income veterans the housing is intended to serve;
 (vii)the extent to which the applicant has ensured that a service coordinator will be employed or otherwise retained for the housing, who has the managerial capacity and responsibility for carrying out the actions described in clauses (i) and (ii) of subsection (h)(2)(A); and
 (viii)such other factors as the Secretary determines to be appropriate to ensure that funds made available under this section are used effectively;
 (B)a preference in such selection for applications proposing housing to be reserved for occupancy by very low-income veteran families who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)); and
 (C)criteria appropriate to consider the need for supportive housing for very low-income veteran families in nonmetropolitan areas and by Indian tribes.
					(2)Delegated processing
 (A)Delegation to State or local housing authorityIn issuing a capital advance under this subsection for any project for which financing for the purposes described in subsection (b)(2) is provided by a combination of a capital advance under subsection (c)(2) and sources other than this section, within 30 days of award of the capital advance, the Secretary shall delegate review and processing of such projects to a State or local housing agency that—
 (i)is in geographic proximity to the property; (ii)has demonstrated experience in and capacity for underwriting multifamily housing loans that provide housing and supportive services;
 (iii)may or may not be providing low-income housing tax credits in combination with the capital advance under this section; and
 (iv)agrees to issue a firm commitment within 12 months of delegation. (B)Processing by SecretaryThe Secretary shall retain the authority to process capital advances in cases in which no State or local housing agency has applied to provide delegated processing pursuant to this paragraph or no such agency has entered into an agreement with the Secretary to serve as a delegated processing agency.
 (C)Processing feesAn agency to which review and processing is delegated pursuant to subparagraph (A) may assess a reasonable fee which shall be included in the capital advance amounts and may recommend project rental assistance amounts in excess of those initially awarded by the Secretary. The Secretary shall develop a schedule for reasonable fees under this subparagraph to be paid to delegated processing agencies, which shall take into consideration any other fees to be paid to the agency for other funding provided to the project by the agency, including bonds, tax credits, and other gap funding.
 (D)Authority retained by SecretaryUnder such delegated system, the Secretary shall retain the authority to approve rents and development costs and to execute a capital advance within 60 days of receipt of the commitment from the State or local agency. The Secretary shall provide to such agency and the project sponsor, in writing, the reasons for any reduction in capital advance amounts or project rental assistance and such reductions shall be subject to appeal.
					(h)Provision of supportive services to veteran families
 (1)In generalThe Secretary of Housing and Urban Development shall coordinate with the Secretary of Veterans Affairs to ensure that any housing assistance provided to veterans or veteran families includes a range of services tailored to the needs of the very low-income veteran families occupying such housing, which may include services for—
 (A)outreach; (B)health (including counseling, mental health, substance abuse, post-traumatic stress disorder, and traumatic brain injury) diagnosis and treatment;
 (C)habilitation and rehabilitation; (D)case management;
 (E)daily living; (F)personal financial planning;
 (G)transportation; (H)vocation;
 (I)employment and training; (J)education;
 (K)assistance in obtaining veterans benefits and public benefits; (L)assistance in obtaining income support;
 (M)assistance in obtaining health insurance; (N)fiduciary and representative payee;
 (O)legal aid; (P)child care;
 (Q)housing counseling; (R)service coordination; and
 (S)other services necessary for maintaining independent living. (2)Local coordination of services (A)In generalThe Secretary of Housing and Urban Development shall coordinate with the Secretary of the Department of Veterans Affairs to ensure that owners of housing assisted under this section have the managerial capacity to—
 (i)assess on an ongoing basis the service needs of residents; (ii)coordinate the provision of supportive services and tailor such services to the individual needs of residents; and
 (iii)seek on a continuous basis new sources of assistance to ensure the long-term provision of supportive services.
 (B)Classification of costsAny cost associated with this subsection relating to the coordination of services shall be an eligible cost under subsection (c)(3).
					(i)Development cost limitations
 (1)In generalThe Secretary shall periodically establish reasonable development cost limitations by market area for various types and sizes of supportive housing for very low-income veteran families by publishing a notice of the cost limitations in the Federal Register.
 (2)ConsiderationsThe cost limitations established under paragraph (1) shall reflect— (A)the cost of construction, reconstruction, or moderate or substantial rehabilitation of supportive housing for very low-income veteran families that meets applicable State and local housing and building codes;
 (B)the cost of movables necessary to the basic operation of the housing, as determined by the Secretary;
 (C)the cost of special design features necessary to make the housing accessible to very low-income veteran families;
 (D)the cost of community space necessary to accommodate the provision of supportive services to veteran families;
 (E)if the housing is newly constructed, the cost of meeting the energy efficiency standards promulgated by the Secretary in accordance with section 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709); and
 (F)the cost of land, including necessary site improvement. (3)Use of dataIn establishing development cost limitations for a given market area under this subsection, the Secretary shall use data that reflect currently prevailing costs of construction, reconstruction, or moderate or substantial rehabilitation, and land acquisition in the area.
 (4)Community spaceFor purposes of paragraph (2), a community space shall include space for cafeterias or dining halls, community rooms or buildings, workshops, child care, adult day health facilities or other outpatient health facilities, or other essential service facilities.
 (5)Commercial facilitiesNeither this section nor any other provision of law may be construed as prohibiting or preventing the location and operation, in a project assisted under this section, of commercial facilities for the benefit of residents of the project and the community in which the project is located, except that assistance made available under this section may not be used to subsidize any such commercial facility.
 (6)AcquisitionIn the case of existing housing and related facilities to be acquired, the cost limitations shall include—
 (A)the cost of acquiring such housing; (B)the cost of rehabilitation, alteration, conversion, or improvement, including the moderate or substantial rehabilitation thereof; and
 (C)the cost of the land on which the housing and related facilities are located. (7)Annual adjustmentsThe Secretary shall adjust the cost limitation not less than annually to reflect changes in the general level of construction, reconstruction, and moderate and substantial rehabilitation costs.
				(8)Incentives for savings
					(A)Special housing account
 (i)In generalThe Secretary shall use the development cost limitations established under paragraph (1) or (6) to calculate the amount of financing to be made available to individual owners.
 (ii)Actual developmental costs less than financingOwners which incur actual development costs that are less than the amount of financing shall be entitled to retain 50 percent of the savings in a special housing account.
 (iii)Bonus for energy efficiencyThe percentage established under clause (ii) shall be increased to 75 percent for owners which add energy efficiency features which—
 (I)exceed the energy efficiency standards promulgated by the Secretary in accordance with section 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709);
 (II)substantially reduce the life-cycle cost of the housing; and (III)reduce gross rent requirements.
 (B)UsesThe special housing account established under subparagraph (A) may be used— (i)to provide services to residents of the housing or funds set aside for replacement reserves; or
 (ii)for such other purposes as determined by the Secretary. (9)Design flexibilityThe Secretary shall, to the extent practicable, give owners the flexibility to design housing appropriate to their location and proposed resident population within broadly defined parameters.
 (10)Use of funds from other sourcesAn owner shall be permitted voluntarily to provide funds from sources other than this section for amenities and other features of appropriate design and construction suitable for supportive housing under this section if the cost of such amenities is—
 (A)not financed with the advance; and (B)is not taken into account in determining the amount of Federal assistance or of the rent contribution of tenants.
					(j)Tenant selection
 (1)In generalAn owner shall adopt written tenant selection procedures that are— (A)satisfactory to the Secretary and which are—
 (i)consistent with the purpose of improving housing opportunities for very low-income veteran families; and
 (ii)reasonably related to program eligibility and an applicant's ability to perform the obligations of the lease; and
 (B)compliant with subtitle C of title VI of the Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.) and any regulations issued under such subtitle.
 (2)Notification of rejectionOwners shall promptly notify in writing any rejected applicant of the grounds for any rejection. (3)Information regarding housing (A)In generalThe Secretary shall provide, to the Secretary of Veterans Affairs and the Secretary of Labor, information regarding the availability of the housing assisted under this section.
 (B)Sharing of information with additional agenciesWithin 30 days of receipt of the information, the Secretary of Veterans Affairs and the Secretary of Labor shall provide such information to agencies in the area of the housing that receive assistance from the Department of Veterans Affairs and the Department of Labor for providing medical care, housing, supportive services or employment and training services to homeless veterans.
					(k)Miscellaneous provisions
 (1)Technical assistanceThe Secretary shall make available appropriate technical assistance to ensure that prospective applicants are able to participate more fully in the program carried out under this section.
 (2)Civil rights complianceEach owner shall certify, to the satisfaction of the Secretary, that assistance made available under this section will be conducted and administered in conformity with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), and other Federal, State, and local laws prohibiting discrimination and promoting equal opportunity.
				(3)Owner deposit
 (A)In generalThe Secretary shall require an owner of housing, assisted under this section, to deposit an amount not to exceed $15,000 in a special escrow account to ensure the owner's commitment to the housing. Such amount shall be used only to cover operating deficits during the first three years of operations and shall not be used to cover construction shortfalls or inadequate initial project rental assistance amounts.
					(B)Reduction of requirement
 (i)In generalThe Secretary may reduce or waive the owner deposit specified under subparagraph (A) for individual applicants if the Secretary finds that such waiver or reduction is necessary to achieve the purposes of this section and the applicant demonstrates to the satisfaction of the Secretary that it has the capacity to manage and maintain the housing in accordance with this section.
 (ii)NonprofitsThe Secretary may reduce or waive the requirement of the owner deposit under subparagraph (A) in the case of a nonprofit applicant that is not affiliated with a national sponsor, as determined by the Secretary.
						(4)Notice of appeal
 (A)In generalThe Secretary shall notify an owner not less than 30 days prior to canceling any reservation of assistance provided under this section.
					(B)Appeal
 (i)filing deadlineDuring the 30-day period following the receipt of any notice required under subparagraph (A), an owner may appeal the proposed cancellation.
 (ii)timing of decisionAny appeal undertaken under clause (i), including review by the Secretary, shall be completed not later than 45 days after the appeal is filed.
						(5)Labor
 (A)In generalThe Secretary shall take such action as may be necessary to ensure that all laborers and mechanics employed by contractors and subcontractors in the construction of housing with 12 or more units assisted under this section shall be paid wages at rates not less than the rates prevailing in the locality involved for the corresponding classes of laborers and mechanics employed on construction of a similar character, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (B)ExemptionSubparagraph (A) shall not apply to any individual who— (i)performs services for which the individual volunteered;
 (ii)does not receive compensation for such services or is paid expenses, reasonable benefits, or a nominal fee for such services; and
 (iii)is not otherwise employed at any time in the construction work. (6)Access to residual receipts (A)In generalThe Secretary shall authorize the owner of a housing project assisted under this section to use any residual receipts held for the project in excess of $500 per unit (or in excess of such other amount prescribed by the Secretary based on the needs of the project) for activities to retrofit and renovate the project as described under section 802(d)(3) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8011(d)(3)) or to provide supportive services to residents of the project.
 (B)ReportAny owner that uses residual receipts under this paragraph shall submit to the Secretary a report, not less than annually, describing the uses of the residual receipts.
 (C)Determination of amountIn determining the amount of project rental assistance to be provided to a project under subsection (c)(3) of this section, the Secretary may take into consideration the residual receipts held for the project only if, and to the extent that, excess residual receipts are not used under this paragraph.
 (7)Occupancy standards and obligationsEach owner shall operate housing assisted under this section in compliance with subtitle C of title VI of the Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.) and any regulations issued under such subtitle.
				(8)Use of project reserves
 (A)In generalAmounts for project reserves for a project assisted under this section may be used for costs, subject to reasonable limitations as the Secretary determines appropriate, for reducing the number of dwelling units in the project.
 (B)Approval of Secretary requiredAny use described in subparagraph (A) of amounts for project reserves for a project assisted under this section shall be subject to the approval of the Secretary to ensure that such use is designed to retrofit units that are currently obsolete or unmarketable.
					(9)Repayment of assistance and prevention of undue benefits
 (A)RepaymentIf a recipient, or a project sponsor receiving funds from the recipient, receives assistance under subsection (b) for use pursuant to paragraph (2) of such subsection for the construction, acquisition, or rehabilitation of supportive housing for very low-income veteran families and the project ceases to provide permanent housing, the Secretary shall require the recipient, or such project sponsor, to repay the following percentage of such assistance:
 (i)In the case of a project that ceases to be used for such supportive housing before the expiration of the 10-year period beginning upon commencement of the operation of the project, 100 percent.
 (ii)In the case of a project that ceases to be used for such supportive housing on or after the expiration of the 10-year period beginning upon commencement of the operation of the project, but before the expiration of the 15-year period beginning upon such commencement, 20 percent of the assistance for each of the years during such 15-year period for which the project fails to provide permanent housing.
 (B)Prevention of undue benefitsExcept as provided in paragraph (C), if any property is used for a project that receives assistance under subsection (b) for use pursuant to paragraph (2) of such subsection for the construction, acquisition or rehabilitation of supportive housing for very low-income veteran families, and the sale or other disposition of the property occurs before the expiration of the 15-year period beginning upon commencement of the operation of the project, the recipient (or the project sponsor receiving funds from the recipient) shall comply with such terms and conditions as the Secretary may prescribe to prevent the recipient (or such project sponsor) from unduly benefitting from such sale or disposition.
 (C)ExceptionA recipient, or a project sponsor receiving funds from the recipient, shall not be required to make repayments, and comply with the terms and conditions, required under subparagraph (A) or (B) if—
 (i)the sale or disposition of the property used for the project results in the use of the property for the direct benefit of very-low income persons;
 (ii)all of the proceeds of the sale or disposition are used to provide permanent housing for very-low income veteran families meeting the requirements of this section;
 (iii)project-based rental assistance or operating cost assistance from any Federal program or an equivalent State or local program is no longer made available and the project is meeting applicable performance standards, provided that the portion of the project that had benefitted from such assistance continues to meet the tenant income and rent restrictions for low-income units under section 42(g) of the Internal Revenue Code of 1986; or
 (iv)there are no low-income veteran families in the geographic area of the property who meet the program criteria, in which case the project may serve non-veteran individuals and families having incomes described in subsection (l)(2) of this section.
 (10)Continued eligibility of very low-income veteran familiesA veteran family residing in supportive housing assisted under this section may not be considered to lose its status as such a family for purposes of eligibility for continued occupancy in such housing due to the death of any veteran member of the family, including the sole veteran member of the family.
 (l)DefinitionsIn this section, the following definitions shall apply: (1)Consumer cooperativeThe term consumer cooperative has the same meaning given such term for purposes of the supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q).
 (2)Very low-income veteran familyThe term very low-income veteran family means a veteran family whose income does not exceed 50 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may establish an income ceiling higher or lower than 50 percent of the median for the area on the basis of the Secretary's findings that such variations are necessary because of prevailing levels of construction costs or fair market rents (as determined under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)), or unusually high or low family incomes.
 (3)OwnerThe term owner means a private nonprofit organization or consumer cooperative that receives assistance under this section to develop and operate supportive housing for very low-income veteran families.
 (4)Private nonprofit organizationThe term private nonprofit organization means— (A)any incorporated private institution or foundation—
 (i)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual;
 (ii)which has a governing board that is responsible for the operation of the housing assisted under this section; and
 (iii)which is approved by the Secretary as to financial responsibility; (B)a for-profit limited partnership the sole or managing general partner of which is an organization meeting the requirements under clauses (i), (ii), and (iii) of subparagraph (A) or a corporation meeting the requirements of subparagraph (C);
 (C)a corporation wholly owned and controlled by an organization meeting the requirements under clauses (i), (ii), and (iii) of subparagraph (A); and
 (D)a tribally designated housing entity, as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development, except where specifically provided otherwise.
 (6)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, and the possessions of the United States.
 (7)Supportive housing for very low-income veteran familiesThe term supportive housing for very low-income veteran families means housing that is designed to accommodate the provision of supportive services that are expected to be needed, either initially or over the useful life of the housing, by the veteran families that the housing is intended to serve.
 (8)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (9)Veteran familyThe term veteran family includes a veteran who is a single person, a family (including families with children) whose head of household (or whose spouse) is a veteran, and one or more veterans living together with one or more persons.
 (m)Allocation of fundsOf any amounts made available for assistance under this section: (1)Planning grantsNot more than 2.5 percent shall be available for planning grants in accordance with subsection (c)(1).
 (2)Capital advancesSuch sums as may be necessary shall be available for capital advances in accordance with subsection (c)(2).
 (3)Project rental assistanceSuch sums as may be necessary shall be available for project rental assistance in accordance with subsection (c)(3).
 (4)Technical assistanceNot more than 1 percent shall be available for technical assistance in accordance with subsection (k)(1).
 (n)Authorization of appropriations for housing assistanceThere is authorized to be appropriated for assistance under this section $200,000,000 for fiscal year 2017 and such sums as may be necessary for each fiscal year thereafter.
 3.Housing choice vouchers for homeless veteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended to read as follows:
			
				(19)Rental vouchers for homeless veterans
 (A)Additional vouchersIn addition to any amount made available for rental assistance under this subsection, the Secretary shall make available the amount specified in subparagraph (B), for use only for providing rental assistance for homeless veterans in conjunction with the Secretary of Veterans Affairs.
 (B)AmountThe amount specified in this subparagraph is, for each fiscal year, the amount necessary to provide not fewer than 20,000 vouchers for rental assistance under this subsection.
 (C)Continued eligibility of homeless veteran familiesIf any veteran member of a household for which rental assistance is being provided under this paragraph, including the sole veteran member of the household, dies, such household may not be considered, due to such death, to lose its status as the household of a homeless veteran for purposes of—
 (i)eligibility for continued assistance under this paragraph; or (ii)continued occupancy in the dwelling unit in which such family is residing using such assistance at the time of such death.
 (D)FundingThe budget authority made available under any other provisions of law for rental assistance under this subsection for fiscal year 2017 and each fiscal year thereafter is authorized to be increased in each such fiscal year by such sums as may be necessary to provide the number of vouchers specified in subparagraph (B) for such fiscal year..
		4.Inclusion of veterans in housing planning
 (a)Public housing agency plansSection 5A(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(1)) is amended by striking and disabled families and inserting , disabled families, and veterans (as such term is defined in section 101 of title 38, United States Code).
			(b)Comprehensive housing affordability strategies
 (1)In generalSection 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) is amended— (A)in subsection (b)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after acquired immunodeficiency syndrome,;
 (B)in subsection (b)(20), by striking and service and inserting veterans service, and other service; and (C)in subsection (e)(1), by inserting veterans (as such term is defined in section 101 of title 38, United States Code), after homeless persons,.
 (2)Consolidated plansThe Secretary of Housing and Urban Development shall revise the regulations relating to submission of consolidated plans (part 91 of title 24, Code of Federal Regulations) in accordance with the amendments made by paragraph (1) of this subsection to require inclusion of appropriate information relating to veterans and veterans service agencies in all such plans.
				5.Exclusion of veterans benefits from assisted housing rent considerations
 (a)In generalNotwithstanding any other provision of law, for purposes of determining the amount of rent paid by a family for occupancy of a dwelling unit assisted under a federally assisted housing program under subsection (b) or in housing assisted under any other federally assisted housing program, the income and the adjusted income of the family shall not be considered to include any amounts received by any member of the family from the Secretary of Veterans Affairs as—
 (1)compensation, as such term is defined in section 101(13) of title 38, United States Code; and (2)dependency and indemnity compensation, as such term is defined in section 101(14) of such title.
 (b)Federally assisted housing programThe federally assisted housing programs under this subsection are— (1)the public housing program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);
 (2)the tenant-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), including the program under subsection (o)(19) of such section for housing rental vouchers for low-income veteran families;
 (3)the project-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);
 (4)the program for housing opportunities for persons with AIDS under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);
 (5)the supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
 (6)the supportive housing for persons with disabilities program under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
 (7)the continuum of care for the homeless program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.);
 (8)the supportive housing for very low-income veteran families program under section 2 of this Act; (9)the rental assistance payments program under section 521(a)(2)(A) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)(A));
 (10)the rental assistance program under section 236 of the National Housing Act (12 U.S.C. 1715z–1); (11)the rural housing programs under sections 515 and 538 of the Housing Act of 1949 (42 U.S.C. 1485, 1490p–2);
 (12)the HOME investment partnerships program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.);
 (13)the block grant programs for affordable housing for Native Americans and Native Hawaiians under titles I through IV and VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq., 4221 et seq.);
 (14)any other program for housing assistance administered by the Secretary of Housing and Urban Development or the Secretary of Agriculture under which eligibility for occupancy in the housing assisted or for housing assistance is based upon income;
 (15)low-income housing credits allocated pursuant to section 42 of the Internal Revenue Code of 1986; and
 (16)tax-exempt bonds issued for qualified residential rental projects pursuant to section 142(d) of the Internal Revenue Code of 1986.
				6.Technical assistance grants for housing assistance for veterans
 (a)In generalThe Secretary of Housing and Urban Development shall, to the extent amounts are made available in appropriation Acts for grants under this section, make grants to eligible entities under subsection (b) to provide to nonprofit organizations technical assistance appropriate to assist such organizations in—
 (1)sponsoring housing projects for veterans assisted under programs administered by the Department of Housing and Urban Development;
 (2)fulfilling the planning and application processes and requirements necessary under such programs administered by the Department; and
 (3)assisting veterans in obtaining housing or homeless assistance under programs administered by the Department.
 (b)Eligible entitiesAn eligible entity under this subsection is a nonprofit entity or organization having such expertise as the Secretary shall require in providing technical assistance to providers of services for veterans.
 (c)Selection of grant recipientsThe Secretary of Housing and Urban Development shall establish criteria for selecting applicants for grants under this section to receive such grants and shall select applicants based upon such criteria.
 (d)FundingOf any amounts made available in fiscal year 2017 or any fiscal year thereafter to the Department of Housing and Urban Development for salaries and expenses, $1,000,000 shall be available, and shall remain available until expended, for grants under this section.
			7.Annual report on housing assistance to veterans
 (a)In generalNot later than December 31 each year, the Secretary of Housing and Urban Development shall submit a report on the activities of the Department of Housing and Urban Development relating to veterans during such year to the following:
 (1)The Committee on Banking, Housing, and Urban Affairs of the Senate. (2)The Committee on Veterans' Affairs of the Senate.
 (3)The Committee on Appropriations of the Senate. (4)The Committee on Financial Services of the House of Representatives.
 (5)The Committee on Veterans' Affairs of the House of Representatives. (6)The Committee on Appropriations of the House of Representatives.
 (7)The Secretary of Veterans Affairs. (b)ContentsEach report required under subsection (a) shall include the following information with respect to the year for which the report is submitted:
 (1)The number of very low-income veteran families provided assistance under the program of supportive housing for very low-income veteran families under section 2, the socioeconomic characteristics of such families, the types of assistance provided such families, and the number, types, and locations of owners of housing assisted under such section.
 (2)The number of homeless veterans provided assistance under the program of housing choice vouchers for homeless veterans under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (as amended by section 3), the socioeconomic characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers.
 (3)A summary description of the special considerations made for veterans under public housing agency plans submitted pursuant to section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) and under comprehensive housing affordability strategies submitted pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705).
 (4)A description of the technical assistance provided to organizations pursuant to grants under section 6.
 (5)A description of the activities of the Special Assistant for Veterans Affairs. (6)A description of the efforts of the Department of Housing and Urban Development to coordinate the delivery of housing and services to veterans with other Federal departments and agencies, including the Department of Defense, Department of Justice, Department of Labor, Department of Health and Human Services, Department of Veterans Affairs, Interagency Council on Homelessness, and the Social Security Administration.
 (7)The cost to the Department of Housing and Urban Development of administering the programs and activities relating to veterans.
 (8)Any other information that the Secretary considers relevant in assessing the programs and activities of the Department of Housing and Urban Development relating to veterans.
				(c)Assessment of housing needs of very low-Income veteran families
 (1)In generalFor the first report submitted pursuant to subsection (a) and every fifth report thereafter, the Secretary of Housing and Urban Development shall—
 (A)conduct an assessment of the housing needs of very low-income veteran families (as such term is defined in section 2); and
 (B)shall include in each such report findings regarding such assessment. (2)ContentEach assessment under this subsection shall include—
 (A)conducting a survey of, and direct interviews with, a representative sample of very low-income veteran families (as such term is defined in section 2) to determine past and current—
 (i)socioeconomic characteristics of such veteran families; (ii)barriers to such veteran families obtaining safe, quality, and affordable housing;
 (iii)levels of homelessness among such veteran families; and (iv)levels and circumstances of, and barriers to, receipt by such veteran families of rental housing and homeownership assistance; and
 (B)such other information that the Secretary determines, in consultation with the Secretary of Veterans Affairs and national nongovernmental organizations concerned with veterans, homelessness, and very low-income housing, may be useful to the assessment.
 (3)ConductIf the Secretary contracts with an entity other than the Department of Housing and Urban Development to conduct the assessment under this subsection, such entity shall be a nongovernmental organization determined by the Secretary to have appropriate expertise in quantitative and qualitative social science research.
 (4)FundingOf any amounts made available pursuant to section 501 of the Housing and Urban Development Act of 1970 (42 U.S.C. 1701z–1) for programs of research, studies, testing, or demonstration relating to the mission or programs of the Department of Housing and Urban Development for any fiscal year in which an assessment under this subsection is required pursuant to paragraph (1) of this subsection, $1,000,000 shall be available until expended for costs of the assessment under this subsection.
				